Exhibit 10.3

WARRANTS
TO PURCHASE 5,000,000 SHARES OF COMMON STOCK OF
HEMAGEN DIAGNOSTICS, INC.
 
Hemagen Diagnostics, Inc., a Delaware corporation (the “Company”), for value
received, hereby certifies that TiFunding LLC, a Delaware limited liability
owned and controlled by William and Thomas Hales, or registered assigns
(“Holder”), is the owner of Warrants to purchase from the Company at any time,
or from time to time, and before the close of business on February 7, 2016, up
to 5,000,000 shares of Common Stock, par value $0.01 per share, of the Company
(the “Common Stock”) (each share of Common Stock issuable upon exercise of a
Warrant is referred to as a “Warrant Share”).  Subject to the terms and
conditions hereof, the exercise price per Warrant represented by this Warrant
Certificate shall be $.20 per share payable in full as to each Warrant exercised
at the time of purchase. The term “Exercise Price” as used herein refers to the
foregoing price per share in effect at any time.
 
1.           Election to Exercise. Each such purchase of Warrant Shares shall be
made, and shall be deemed effective for the purpose of determining the date of
exercise, only upon surrender hereof to the Company at the principal office of
the Company, with the form of Election to Exercise on the reverse hereof duly
completed and signed, and upon payment in full to the Company of the Exercise
Price, all as provided herein.
 
2.           Adjustments.
 
a.           Stock Splits, Dividends, Etc.  If the Company shall at any time
subdivide its outstanding shares of Common Stock (or other securities at the
time receivable upon the exercise of the Warrant) by recapitalization,
reclassification or split-up thereof, or if the Company shall declare a stock
dividend or distribute shares of Common Stock to its stockholders, the number of
Warrant Shares immediately prior to such subdivision shall be proportionately
increased, and if the Company shall at any time combine the outstanding shares
of Common Stock by recapitalization, reclassification, reverse stock split, or
combination thereof, the number of Warrant Shares immediately prior to such
combination shall be proportionately decreased.  Any such adjustment and
adjustment to the Exercise Price pursuant to this Section shall be effective at
the close of business on the effective date of such subdivision or combination
or if any adjustment is the result of a stock dividend or distribution then the
effective date for such adjustment based thereon shall be the record date
therefor.
 
Whenever the Warrant Shares are adjusted, as provided in this Section 2, the
Exercise Price shall be adjusted to the nearest cent by multiplying such
Exercise Price immediately prior to such adjustment by a fraction (x) the
numerator of which shall be the number of shares of Common Stock purchasable
upon the exercise immediately prior to such adjustment, and (y) the denominator
of which shall be the number of shares of Common Stock so purchasable
immediately thereafter.

b.           Adjustment for Reorganization, Consolidation, Merger, Etc.  In case
of any reorganization of the Company (or any other corporation, the securities
of which are at the time receivable on the exercise of this Warrant) or if the
Company (or any such other corporation) shall consolidate with or merge into
another corporation or convey all or substantially all of its assets to another
corporation, then, and in each such case, the Holder of this Warrant upon the
exercise at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive in lieu of the
securities and property receivable upon the exercise of this Warrant prior to
such consummation, the securities or property to which such Holder would have
been entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto; in each such case, the terms of this Warrant shall be
applicable to the securities or property received upon the exercise of this
Warrant after such consummation.
 
c.           Certificate as to Adjustments.  In each case of an adjustment in
the number of shares of Common Stock receivable on the exercise of this Warrant,
the Company at its expense shall promptly compute such adjustment in accordance
with the terms of the Warrant and prepare a certificate executed by an officer
of the Company setting forth such adjustment and showing the facts upon which
such adjustment is based.  The Company shall forthwith mail a copy of each such
certificate to Holder.
 
3.           Fractional Shares. The Company shall not be required upon the
exercise of the Warrants represented hereby to issue fractions of Warrant Shares
or to distribute share certificates that evidence fractional Warrant
Shares.  Every Holder of this Warrant Certificate expressly waives the right to
receive any fraction of a Warrant Share or a share certificate representing a
fraction of a Warrant Share.  If such Warrant Certificate shall not have been
exercised in full, the Company will issue to such Holder a new Warrant
Certificate exercisable for the number of shares of Common Stock as to which
such Warrant shall not have been exercised.
 
4.           Registration Rights. The Company hereby agrees to file a
registration statement on Form S-1 or Form S-3 (or any successor or similar
registration statements) with the Securities and Exchange Commission to effect
the registration under the Securities Act of 1933 of all of the shares of Common
Stock that may be issued hereunder for resale by no later than thirty (60) days
after the date requested by Holder, subject to any opinion of counsel of the
Company otherwise. The Company shall at all times reserve and keep available for
issue upon the exercise of Warrants such number of shares of Common Stock as
will be sufficient to permit the exercise in full of this Warrant.
 
5.           Exchange/Surrender. This Warrant Certificate may be exchanged upon
surrender of this Warrant Certificate and upon compliance with and subject to
the conditions set forth herein.
 
 
 
 

--------------------------------------------------------------------------------

 

6.           Transfer. This Warrant Certificate is transferable upon surrender
of this Warrant Certificate.  Upon any such transfer, a new Warrant Certificate
or new Warrant Certificates of different denominations, representing in the
aggregate a like number of Warrants, will be issued to the transferee.  Holder,
by accepting this Warrant Certificate, consents and agrees with the Company and
with every subsequent holder of this Warrant Certificate that until due
presentation for the registration of transfer of this Warrant Certificate on the
Warrant Register maintained by the Company, the Company may deem and treat the
person in whose name this Warrant Certificate is registered as the absolute and
lawful owner for all purposes whatsoever and the Company shall not be affected
by any notice to the contrary.
 
7.           Shareholder Rights. Nothing contained in this Warrant Certificate
shall be construed as conferring on the Holder of any Warrants or his transferee
any rights whatsoever as a shareholder of the Company.
 
8.           Governing Law. This Warrant Certificate, shall be deemed a contract
made under the laws of the State of Delaware and for all purposes shall be
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflicts of law thereof.
 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed under its corporate seal.
 
Dated:  February 7, 2011
 

 
HEMAGEN DIAGNOSTICS, INC.
 
         
 
By:
 /s/ Catherine M. Davidson       By:  Catherine M. Davidson      
Title: Controller          

 
 

 
 

--------------------------------------------------------------------------------

 

ELECTION TO EXERCISE
(To be executed upon exercise of Warrant)
 
TO _________________________________:
 
The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
___________ shares of Common Stock, as provided for therein, and tenders
herewith payment of the purchase price in full in the form of cash or a
certified or official bank check (or combination thereof) in the amount of
$__________________.
 
Please issue a certificate or certificates for such shares of Common Stock in
the name of:
 
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE
   Name 
                                                             
     Address 
                                                             
     Signature 
                                                             
             
Note:
The above signature should correspond exactly with the name on the face of this
Warrant Certificate or with the name of assignee appearing in the assignment
form below.



 
Date:__________________, __________
 

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT
(To be executed only upon assignment of Warrant Certificate)
 
For value received, __________________________ hereby sells, assigns and
transfer unto _________________ the within Warrant Certificate, together with
all right, title and interest therein, and does hereby irrevocably constitute
and appoint ___________________ attorney, to transfer said Warrant Certificate
on the books of the within-named Company, with full power of substitution in the
premises.
 
Dated:  _____________________, _______
 

     
Note:
The above signature should correspond exactly with the name on the face of this
Warrant Certificate.



